Name: 2011/52/EU: Council Decision of 18Ã January 2011 on the signing, on behalf of the European Union, of the Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: agricultural activity;  Europe;  trade policy;  European construction
 Date Published: 2011-01-28

 28.1.2011 EN Official Journal of the European Union L 25/4 COUNCIL DECISION of 18 January 2011 on the signing, on behalf of the European Union, of the Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2011/52/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4), first subparagraph, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products (1) (hereinafter referred to as the Agricultural Agreement) entered into force on 1 June 2002. (2) An Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2) (hereinafter referred to as the Additional Agreement) entered into force on 13 October 2007. (3) The Commission has negotiated, on behalf of the European Union, an Agreement between the European Union and the Swiss Confederation on the protection of designations of origin and geographical indications for agricultural products and foodstuffs, which amends the Agricultural Agreement by inserting a new Annex 12. (4) The European Union, the Principality of Liechtenstein and the Swiss Confederation have agreed that the Additional Agreement should also be amended in order to take into account the protection of designations of origin and geographical indications. (5) The Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement (hereinafter referred to as the Agreement) should be signed on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Union, the Agreement between the European Union, the Swiss Confederation and the Principality of Liechtenstein amending the Additional Agreement between the European Community, the Swiss Confederation and the Principality of Liechtenstein extending to the Principality of Liechtenstein the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 January 2011. For the Council The President MATOLCSY Gy. (1) OJ L 114, 30.4.2002, p. 132. (2) OJ L 270, 13.10.2007, p. 6. (3) The text of the Agreement will be published together with the decision on its conclusion.